Exhibit 10

Amendment to the
First Midwest Bancorp, Inc.
Non-Employee Directors' 1997 Stock Option Plan
(As Amended and Restated February 16, 2000)

The First Midwest Bancorp, Inc. Non-Employee Directors' 1997 Stock Option Plan
is hereby further amended by:

Adding a new paragraph 2.1(k) to read:

(k) "Retirement" means termination of the Non-Employee Director's Board
membership upon the expiration of the Non-Employee Director's term of office
(unless such Non-Employee Director has been or is then elected for another term
of office), or upon such other circumstances as the Board may in its discretion
determine to constitute "Retirement".

2. By amending Section 5.5 in its entirety to read:

Vesting and Duration of Options

. Each Director Option shall vest and become exercisable in full upon the first
to occur of (a) (i) the expiration of one year after the Grant Date with respect
to the Director Options described in Section 5.1(a), or (ii) six months after
the Grant Date with respect to any other Director Options, unless prior thereto
the Non-Employee Director has ceased to be a director for any reason other than
death or disability or Retirement, (b) the death, disability or Retirement of
the Non-Employee Director; or (c) a Change in Control (as provided in Section
6.1 hereof). Once vested, Director Options shall expire upon the first to occur
of the date which is (y) three years following termination of the Non-employee
director's Board membership for any reason other than death; or (z) one year
following the date of the Non-employee director's death; provided, however, in
no event may any Director Option be exercised beyond the tenth anniversary of
its Grant Date, or such shorter period which may be set forth in the Director
Option agreement.



* * * *

The foregoing Amendment to the Non-Employee Directors' 1997 Stock Option Plan,
As Amended and Restated Effective February 16, 2000, was duly adopted and
approved by the Board of Directors of the Company on May 20, 2003, and shall be
effective as of May 20, 2003.





/s/ STEVEN H. SHAPIRO

Steven H. Shapiro, Secretary



